DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1, 3-8, 10, 11, 15, 16, and 18-22 are pending and have been examined in this Office Action.  Claims 20-22 have been added and claims 9, 12-14, and 17 have been cancelled since the last Office Action.     
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, 11, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the airspeed" in the 15th line.  There is insufficient antecedent basis for this limitation in the claim.     
Claim(s) 3-11 and 15-19 are rejected because they depend on claim 1 and fail to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 15, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0040431 to Griffith et al. in view of U.S. Patent Application Publication 2002/0099479 to Chatrenet et al. and U.S. Patent Application Publication 2008/0188999 to Mathieu et al.
As per claim 1, Griffith discloses an automatic takeoff system configured to reduce takeoff distance of an aircraft of the type including control surfaces and a tail having a horizontal stabilizer thereon, (Griffith; At least paragraph(s) 5, 21, and 30; the preamble is interpreted as intended use and given little patentable weight as the system is defined by the claim limitations) the system comprising:
a fly-by-wire system connected to control the control surfaces and the horizontal stabilizer, the fly-by-wire system comprising at least one processor coupled to receive input signals from at least one air data measuring sensor and at least one inertial sensor (Griffith; At least paragraph(s) 20 and 38, and figure 1), the at least one processor accessing takeoff speed values VR to automatically provide, via the fly-by-wire system, both longitudinal and lateral-directional control surface control to provide automatic takeoff of the aircraft during ground roll through rotation up to an aircraft 
Griffith discloses accessing “v-speeds”, such as VR, to provide automatic takeoff in at least paragraph(s) 43-46, but does not explicitly disclose V2.  However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have included V2 in the v-speeds accessed by Griffith based on the specification in paragraph(s) 127, which describes that V2 is typically known and used during takeoff.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated V2 with the motivation of simple substitution of one known element for another with predictable results.  
 (a) use data from the at least one air data measuring sensor to automatically rotate the aircraft in response to the airspeed of the aircraft achieving a pre-defined rotation speed (Griffith; At least paragraph(s) 45 and 46), and 
Griffith discloses the system controlling the pitch of the aircraft and achieving an ideal performance during takeoff by using elevators and pitch trim devices (Griffith; At least paragraph(s) 30, 36, and 42-46), but does not explicitly disclose (b) apply non-neutral horizontal stabilizer trim control to set the horizontal stabilizer in a pitch-up mistrimmed position during ground roll and rotation before the aircraft reaches the aircraft screen height; and
However, the above features are taught by Mathieu (Mathieu; At least paragraph(s) 50, 51, and 70; during this acceleration phase I, the trimmable horizontal stabilizer is inclined and generates a pitch-up aerodynamic force producing a pitch-up moment for the aircraft; when the speed reaches rotation speed, the assembly of the 
(c) compute longitudinal control surface deflection and use the computed longitudinal control surface deflection to control pitch of the aircraft up to the aircraft screen height, which controlled pitch prevents the aircraft tail from touching the ground as the aircraft automatically rotates (Griffith; At least paragraph(s) 30, 38, 39, 42, 43, and 44)
Griffith discloses controlling the pitch or angle of attack from operating in an undesirable manner (Griffith; At least paragraph(s) 43 and 44), but does not explicitly disclose once the aircraft is airborne prevents the aircraft from exceeding stall limits. 
However, the above features are taught by Chatrenet (Chatrenet; At least paragraph(s) 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Chatrenet into the invention of Griffith with the motivation of simple substitution of one known element for another to obtain predictable results. It is well-known in the art that stall limits are imposed for safety reasons and would be obvious to use in the invention of Griffith as an undesirable manner.   
As per claim 3, Griffith discloses controlling the pitch or angle of attack from operating in an undesirable manner (Griffith; At least paragraph(s) 43 and 44), but does not explicitly disclose that the undesirable manner is stalling, i.e., wherein the at least one processor prevents the aircraft maximum angle of attack from exceeding the aircraft stall limits up to a predefined climb speed.
However, the above features are taught by Chatrenet (Chatrenet; At least paragraph(s) 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Chatrenet into the invention of Griffith with the motivation of simple substitution of one known element for another to obtain predictable results. It is well-known in the art that stall limits are imposed for safety reasons and would be obvious to use in the invention of Griffith as an undesirable manner.   
As per claim 4, Griffith discloses wherein the at least one processor controls longitudinal control surface actuators connected to actuate the control surfaces to keep the airspeed of the aircraft at a reference level upon detecting the aircraft has reached the predefined climb speed (Griffith; At least paragraph(s) 30, 43, 44, and 45). 
As per claim 7, Griffith discloses wherein the at least one processor computes directional control surface deflection in order to automatically augment stability and controllability during a ground roll segment (Griffith; At least paragraph(s) 30).
As per claim 8, Griffith, in view of Mathieu (Mathieu; At least paragraph(s) 5 and 6) as applied to claim 1 above, teaches wherein the system reduces takeoff distance by applying the non-neutral horizontal stabilizer trim control to set the 
As per claim 15, Griffith discloses wherein the at least one processor closes a control feedback loop around pitch angle (Griffith; At least paragraph(s) 43 and 44).
As per claim 18, Griffith does not explicitly disclose wherein the at least one processor is further configured during automatic takeoff to operate for automatic rotation outside of Federal Aviation Administration mandated speed margins for the aircraft.  
At the time of filing, it would have been obvious for one of ordinary skill in the art to have tried reducing the margins set to account for pilot error.  Griffith discloses in paragraph(s) 45 and 46 automatically setting the speeds used during takeoff automatically based the aircraft and environmental conditions, which could be less than mandated speeds that need to account for general conditions and human errors.  Although Griffith discloses that the speeds are typically
As per claim 20, Griffith discloses an automatic takeoff method for achieving reduced takeoff distance of an aircraft including control surfaces and a tail having a horizontal stabilizer thereon (Griffith; At least paragraph(s) 5, 21, and 30; automating a system will improve it, i.e., reduce takeoff distance, over human pilots), the method comprising:
automatically provide longitudinal and lateral-directional control surface control during ground roll of the aircraft (Griffith; At least paragraph(s) 20 and 38, and figure 1)
Griffith does not explicitly disclose while applying non-neutral horizontal stabilizer trim control to mistrim the horizontal stabilizer in a pitch-up mistrimmed position;
However, the above features are taught by Mathieu (Mathieu; At least paragraph(s) 50, 51, and 70; during this acceleration phase I, the trimmable horizontal stabilizer is inclined and generates a pitch-up aerodynamic force producing a pitch-up moment for the aircraft; when the speed reaches rotation speed, the assembly of the trimmable horizontal stabilizer and elevators then generates a pitch-up aerodynamic force and a pitch-up moment.)  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Mathieu into the invention of Griffith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Trimming the horizontal stabilizer in a pitch-up position is common and assists with takeoff, as discussed in at least paragraph(s) 4-6 of Mathieu.
automatically rotate the aircraft without pilot intervention to provide automatic takeoff of the aircraft while still applying non-neutral horizontal stabilizer trim control to 
use computed longitudinal control surface deflection to control pitch of the aircraft to prevent the aircraft tail from striking the ground as the aircraft automatically rotates (Griffith; At least paragraph(s) 30, 38, 39, 42, 43, and 44)
Griffith discloses controlling the pitch or angle of attack from operating in an undesirable manner (Griffith; At least paragraph(s) 43 and 44), but does not explicitly disclose once the aircraft is airborne to prevent the aircraft from exceeding stall limits. 
However, the above features are taught by Chatrenet (Chatrenet; At least paragraph(s) 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Chatrenet into the invention of Griffith with the motivation of simple substitution of one known element for another to obtain predictable results. It is well-known in the art that stall limits are imposed for safety reasons and would be obvious to use in the invention of Griffith as an undesirable manner.
As per claim 21, Griffith discloses controlling the pitch or angle of attack from operating in an undesirable manner (Griffith; At least paragraph(s) 43 and 44), but does not explicitly disclose further including preventing aircraft maximum angle of attack from exceeding the aircraft stall limits up to a predefined climb speed.
However, the above features are taught by Chatrenet (Chatrenet; At least paragraph(s) 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Chatrenet into the invention of Griffith with the motivation of simple substitution of one known element for another to 
As per claim 22, Griffith discloses in an aircraft including control surfaces and a tail having a horizontal stabilizer thereon, an automatic takeoff system comprising (Griffith; At least paragraph(s) 5, 21, and 30):
a fly-by-wire controller connected to actuate the control surfaces and the horizontal stabilizer, the fly-by-wire controller being configured to automatically provide longitudinal and lateral-directional control surface control during ground roll of the aircraft (Griffith; At least paragraph(s) 20 and 38, and figure 1)
Griffith does not explicitly disclose while applying non-neutral horizontal stabilizer trim control to mistrim the horizontal stabilizer in a pitch-up mistrimmed position;
However, the above features are taught by Mathieu (Mathieu; At least paragraph(s) 50, 51, and 70; during this acceleration phase I, the trimmable horizontal stabilizer is inclined and generates a pitch-up aerodynamic force producing a pitch-up moment for the aircraft; when the speed reaches rotation speed, the assembly of the trimmable horizontal stabilizer and elevators then generates a pitch-up aerodynamic force and a pitch-up moment.)  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Mathieu into the invention of Griffith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Trimming the horizontal stabilizer in a pitch-up position is common and assists with takeoff, as discussed in at least paragraph(s) 4-6 of Mathieu. 

the fly-by-wire controller being further configured to use computed longitudinal control surface deflection to control pitch of the aircraft as the aircraft automatically rotates to prevent the aircraft tail from striking the ground (Griffith; At least paragraph(s) 30, 38, 39, 42, 43, and 44)
Griffith discloses controlling the pitch or angle of attack from operating in an undesirable manner (Griffith; At least paragraph(s) 43 and 44), but does not explicitly disclose once the aircraft is airborne to prevent the aircraft from exceeding stall limits. 
However, the above features are taught by Chatrenet (Chatrenet; At least paragraph(s) 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Chatrenet into the invention of Griffith with the motivation of simple substitution of one known element for another to obtain predictable results. It is well-known in the art that stall limits are imposed for safety reasons and would be obvious to use in the invention of Griffith as an undesirable manner.
Claim Rejections - 35 USC § 103
Claims 5, 6, 10, 11, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of U.S. Patent Application Publication 2008/0135688 to Villaume et al.
As per claims 5, 6, 16, and 19, Griffith discloses controlling an aircraft to an ideal takeoff based on real-time data, in at least paragraph(s) 21, 22, 25, 30, 37-39, and 46, but does not explicitly disclose bank angle, i.e.,:
wherein the at least one processor controls lateral control surfaces to maintain an aircraft wing leveled during a ground roll segment.
wherein the at least one processor is further configured to automatically command the aircraft to a bank angle, and to limit the bank angle to avoid the wing tips hitting the ground.
wherein the at least one processor is further configured to implement an additional control loop for a lateral axis to use the lateral control surfaces to maintain the aircraft wing leveled during a ground roll segment.
wherein the at least one processor is further configured to automatically provide wings level operation during ground roll and automatically prepare bank angle for climb before the aircraft ascends to screen height.
However, the above features are taught by Villaume (Villaume; At least paragraph(s) 137 and 138; Villaume teaches automatic control of the bank angle to increase performance, but maintaining the wings relatively flat to avoid hitting the ground).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Villaume into the invention of Griffith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Automatically controlling the bank angle would provide further 
As per claims 10 and 11, Griffith discloses: 
wherein the at least one processor is configured to supply a beta indication to minimize drag when the aircraft is in-air but has not yet attained the aircraft screen height, all engines are operating, landing gear is not down-locked, thrust levers are in takeoff configuration, and flaps are in takeoff position, and the at least one processor is further configured to also provide a predetermined Beta beginning when the aircraft lifts off the ground (Griffith; At least paragraph(s) 30, 38, and 39; the system supplies optimal yaw control throughout the take-off)
wherein the automatic takeoff system provides asymmetrical drag reduction upon takeoff by controlling control surfaces responsible for yaw including at least some of ailerons, rudder, spoilers, spoilerons, ailevators, and flaperons (Griffith; At least paragraph(s) 21, 30, and 38)
Griffith does not explicitly disclose controlling roll and Phi (roll) value. However, the above features are taught by Villaume (Villaume; At least paragraph(s) 137).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Villaume into the invention of Griffith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Automatically controlling the roll angle would provide further performance improvements in order to obtain an ideal take-off roll path.  
Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive.
With respect to Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 112(b), no arguments or amendments appear to have been provided.  
With respect to Applicant's arguments that Mathieu does not teach a pitch-up mistrim, the examiner respectfully disagrees.  As discussed in the rejection above and in at least paragraph(s) 50 and 51, Mathieu teaches trimming the horizontal stabilizer at an angle to crease a pitch-up aerodynamic force during acceleration and rotation.  Thus, Mathieu teaches the claim limitations as written.  Any intended specifics regarding the mistrim, such as the aircraft is mistrimmed to the maximum amount, is not defined by the claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art show the state of the art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/Primary Examiner, Art Unit 3669